UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6776



BERNARD BAGLEY,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ROBERT WARD, Warden
of the Evans Correctional Institution; WILLIAM
GUNN, Director of South Carolina Department of
Probation, Parole and Pardon Services,
                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Solomon Blatt, Jr., Senior District
Judge. (CA-96-487-2-8AJ)


Submitted:   January 22, 1998             Decided:   February 4, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Bagley, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Lauri J. Soles, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible
error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.

Bagley v. South Carolina, No. CA-96-487-2-8AJ (D.S.C. May 9, 1997).
See Lindh v. Murphy, 521 U.S. ___, 65 U.S.L.W. 4557 (U.S. June 23,
1997) (No. 96-6298). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2